DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on January 25, 2022, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on July 25, 2022, has been entered.
	Claims 1, 3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 85 and 88-96 are pending in the instant invention.  According to the Listing of the Claims, filed July 25, 2022, claims 1, 8, 23, 33, 37, 41, 45, 48, 52, 55, 59, 63, 67, 70, 74, 77 and 81 were amended, claims 2, 4, 10, 11, 13, 15, 16, 18, 19, 21, 22, 24, 25, 28, 29, 31, 32, 34, 35, 38, 39, 42, 43, 46, 47, 49, 50, 53, 56, 57, 60, 61, 64, 65, 68, 71, 72, 75, 78, 79, 82, 83, 86 and 87 were cancelled and claims 89-96 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/CN2019/079543, filed March 25, 2019.

Status of Restrictions / Election of Species

	As a result of the Petition Decision, mailed on July 14, 2022, Group I - claims 1 and 85, drawn to 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I), and/or a pharmaceutical composition thereof; and Group II - claim 8, drawn to Form Amorphous of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]-pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), previously withdrawn as a result of a restriction requirement, are hereby rejoined and coexamined with Group III, as elected in the Response to Election / Restriction, filed on September 13, 2021.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on January 7, 2022, is acknowledged: a) Group III - claims 1, 3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84 and 85; and b) solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]-pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of formula (I) - pp. 15-18, Examples 3-6, Form A.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claim 5, was found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass (i) solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claim 1; and (ii) solid Form B, Form C, Form D, Form E, Form F, Form G, Form H, and Form I of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I), as recited in claims 3, 9, 12, 14, 17, 20, 27 and 30, respectively.  However, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 7, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to (i) solid Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 1 and 5-7; and (ii) solid Form B, Form C, Form D, Form E, Form F, Form G, Form H, and Form I of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), as recited in claims 3, 9, 12, 14, 17, 20, 27, 30 and 91-96, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 7, 2021.

	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethyl-propanoic acid of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 88, directed to a method for the treatment or prophylaxis of HBV infection or a disease caused by HBV infection, which method comprises administering… a solid form of 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxo-hexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that Group III - claims 23, 26, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 89 and 90, directed to Form J, Form K, Form L, Form M, Form N, Form O, Form P, Form Q, Form R, Form S, Form T, Form U, Form V, Form W, and Form X of a salt of 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), respectively, do not require all the limitations of the allowable solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), and have NOT been rejoined.
	Moreover, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I, Group II, and Group IV, respectively, as set forth in the Office action, mailed on June 11, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Here, the inventor or joint inventor should further note that claims 23, 26, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 89 and 90 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 7, 2021, or the Final Rejection, mailed on January 25, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed July 25, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 3, 5-9, 12, 14, 17, 20, 27, 30, 85, 88 and 91-96 is contained within.


New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I).
	The following title is suggested: SOLID FORMS OF 3-((S)-7-(((S)-5-(ETHOXYCARBONYL)-6-(3-FLUORO-2-METHYLPHENYL)-2-(THIAZOL-2-YL)-3,6-DIHYDROPYRIMIDIN-4-YL)METHYL)-3-OXOHEXAHYDROIMIDAZO[1,5-a]PYRAZIN-2(3H)-YL)-2,2-DIMETHYLPROPANOIC ACID AS HBV CAPSID INHIBITORS.
	Appropriate correction is required.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A solid form of compound (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
	wherein the solid form is Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, or Form I.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form D that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 6.8º ± 0.2º 2, 13.0º ± 0.2º 2, 20.3º ± 0.2º 2, 27.1º ± 0.2º 2 27.4º ± 0.2º 2 28.8º ± 0.2º 2, and 29.1º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form A that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 10.0º ± 0.2º 2, 14.5º ± 0.2º 2, 15.4º ± 0.2º 2, 16.4º ± 0.2º 2 19.4º ± 0.2º 2 21.1º ± 0.2º 2, and 23.2º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 5, wherein Form A further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 12.3º ± 0.2º 2, 13.2º ± 0.2º 2, 20.3º ± 0.2º 2 21.6º ± 0.2º 2, 23.7º ± 0.2º 2, 24.5º ± 0.2º 2, 25.5º ± 0.2º 2, and 26.8º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 6, wherein Form A further exhibits an X-ray powder diffraction pattern as shown in Figure 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	A solid form of compound (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
	wherein the solid form is Form Amorphous that exhibits an X-ray powder diffraction pattern as shown in Figure 4.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form B that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 3.9º ± 0.2º 2, 4.8º ± 0.2º 2, 7.3º ± 0.2º 2, 7.8º ± 0.2º 2 10.7º ± 0.2º 2 15.6º ± 0.2º 2, and 19.5º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form C that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 5.1º ± 0.2º 2, 10.6º ± 0.2º 2, 10.8º ± 0.2º 2, 12.1º ± 0.2º 2 13.6º ± 0.2º 2 and 13.9º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form E that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 4.0º ± 0.2º 2, 5.1º ± 0.2º 2, 5.4º ± 0.2º 2, 10.2º ± 0.2º 2 13.3º ± 0.2º 2 15.5º ± 0.2º 2, and 20.2º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form F that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 4.0º ± 0.2º 2, 4.9º ± 0.2º 2, 7.1º ± 0.2º 2, 15.8º ± 0.2º 2 20.3º ± 0.2º 2 and 21.9º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 20 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form G that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 3.7º ± 0.2º 2, 4.1º ± 0.2º 2, 5.0º ± 0.2º 2, 6.2º ± 0.2º 2 7.7º ± 0.2º 2 8.2º ± 0.2º 2, and 17.1º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 27 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form H that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 8.0º ± 0.2º 2, 9.7º ± 0.2º 2, 14.6º ± 0.2º 2, 15.7º ± 0.2º 2 15.9º ± 0.2º 2 and 24.1º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 1, wherein the solid form is Form I that exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 6.4º ± 0.2º 2, 7.8º ± 0.2º 2, 9.9º ± 0.2º 2, 11.6º ± 0.2º 2 16.2º ± 0.2º 2 and 22.1º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 85 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the solid form according to claim 1 and a pharmaceutically acceptable carrier, excipient, diluent, adjuvant, or vehicle, or a combination thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 88 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
88.	A method for the treatment or prophylaxis of a hepatitis B virus infection in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the solid form according to claim 1.

97.	A method for the treatment or prophylaxis of a hepatitis B virus infection in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 85.

98.	A method for the treatment or prophylaxis of a disease caused by a hepatitis B virus infection in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the solid form according to claim 1.

99.	A method for the treatment or prophylaxis of a disease caused by a hepatitis B virus infection in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 85.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 91 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 9, wherein Form B further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 16.2º ± 0.2º 2, 16.4º ± 0.2º 2, 20.4º ± 0.2º 2, and 21.7º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 92 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 14, wherein Form E further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 10.5º ± 0.2º 2, 11.8º ± 0.2º 2, 12.2º ± 0.2º 2, 13.8º ± 0.2º 2 14.6º ± 0.2º 2 15.8º ± 0.2º 2, 16.5º ± 0.2º 2, 19.5º ± 0.2º 2, and 21.9º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 93 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 17, wherein Form F further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 7.4º ± 0.2º 2, 7.9º ± 0.2º 2, 10.6º ± 0.2º 2, 11.9º ± 0.2º 2, 13.1º ± 0.2º 2, 13.3º ± 0.2º 2, 13.8º ± 0.2º 2, and 21.0º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 94 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 20, wherein Form G further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 11.3º ± 0.2º 2, 13.3º ± 0.2º 2, 13.8º ± 0.2º 2, 14.5º ± 0.2º 2 16.3º ± 0.2º 2 19.3º ± 0.2º 2, 21.1º ± 0.2º 2, and 23.3º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 95 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 27, wherein Form H further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 6.8º ± 0.2º 2, 11.6º ± 0.2º 2, 15.2º ± 0.2º 2, 18.9º ± 0.2º 2 19.9º ± 0.2º 2 22.7º ± 0.2º 2, 24.5º ± 0.2º 2, and 26.0º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 96 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The solid form according to claim 30, wherein Form I further exhibits an X-ray powder diffraction pattern with characteristic peaks (º2) at 9.6º ± 0.2º 2, 13.0º ± 0.2º 2, 14.5º ± 0.2º 2, 15.0º ± 0.2º 2 15.7º ± 0.2º 2 18.3º ± 0.2º 2, 23.0º ± 0.2º 2, 24.3º ± 0.2º 2, and 27.2º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 88 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 88 recites the limitation, A method for the treatment or prophylaxis of a HBV infection or a disease caused by HBV infection, which method comprises administering a therapeutically effective amount of the solid form as defined in claim 1 or a pharmaceutical composition thereof, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I).  According to claim 88, a pharmaceutical composition is not recited, with respect to the solid forms of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624